Case 4:20-cv-00467-SDJ-CAN Document 35 Filed 06/21/21 Page 1 of 1 PageID #: 311




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  THE TRANSPARENCY PROJECT,           §
                                      §
               Plaintiff,             §                CIVIL ACTION NO. 4:20-CV-00467-SDJ-
  v.                                  §                              CAN
                                      §
  U.S. DEPARTMENT OF JUSTICE, ET AL.,
                                      §
                          CIVIL ACTIO §
              Defendants.
                                      §

                                            ORDER
        On May 24, 2021, the Court entered a Scheduling Order in this cause regarding the Non-

 FBI FOIA requests [Dkt. 27]. The Court indicated that a further separate scheduling order would

 be entered regarding all FBI requests [Dkt. 27 at 1].       Pending before the Court is The

 Transparency Project’s Motion Regarding Scheduling Order Proposed by Defendant Federal

 Bureau of Investigation [Dkt. 31]; Plaintiff objects, among other things, to the FBI’s current

 production rate [Dkts. 31; 34]. The FBI has responded [Dkt. 33], arguing that the rate of

 production of 500 pages per month is reasonable and consistent with the FBI’s FOIA policies.

 Neither Party in their current filings has included a clear proposed scheduling order/production

 schedule for the FBI FOIA requests. Accordingly,

        It is therefore ORDERED that each Party shall supplement their existing filings as to the

 pending Motion [Dkt. 31] and file a clear, succinct, proposed scheduling order/production

 schedule for the FBI FOIA requests no later than Tuesday, July 6, 2021.

         IT IS SO ORDERED. SIGNED this 21st day of June, 2021.




                                                            ___________________________________
                                                            Christine A. Nowak
                                                            UNITED STATES MAGISTRATE JUDGE
 ORDER – Page Solo
